COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-13-00900-CR
Style:                    Raymond Lee Cavitt
                          v The State of Texas
Date motion filed*:       October 6, 2014
Type of motion:           Third motion for extension of time to file brief
Party filing motion:      State
Document to be filed:     State’s brief

If motion to extend time:
       Original due date:                   June 5, 2014
       Number of extensions granted:            2        Current Due date: October 2, 2014
       Date Requested:                      November 3, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: November 3, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The motion is granted. The State’s brief shall be filed no later than November 3,
         2014. No further extensions of time for the filing of the State’s brief will be
         granted.


Judge's signature: /s/ Sherry Radack
                
Panel consists of ____________________________________________

Date: October 14, 2014

November 7, 2008 Revision